UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7687


PATRICK L. BOOKER,

                    Plaintiff - Appellant,

             v.

SCOTT LEWIS, Warden of Perry Correctional Institution; BART VINCENT,
General Counsel for SCDC; JESSICA EDMOND, Mailroom Coordinator of SCDC;
CATHERINE AMASON, Postal Director of Kershaw C.I.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Donald C. Coggins, Jr., District Judge. (2:17-cv-02165-DCC)


Submitted: October 30, 2020                                 Decided: December 16, 2020


Before KING, KEENAN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick L. Booker, Appellant Pro Se. Stephanie Holmes Burton, GIBBES & BURTON,
LLC, Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick L. Booker appeals from the district court’s order adopting the

recommendation of the magistrate judge and granting summary judgment to Defendants in

his 42 U.S.C. § 1983 civil rights action and its order granting in part and denying in part

his Fed. R. Civ. P. 59(e) motion to alter or amend judgment. * We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Booker v. Lewis, No. 2:17-cv-02165-DCC (D.S.C. May 15 & Oct. 2, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




       *
          Booker’s timely appeal of the district court’s May 15, 2019, order—which
dismissed without prejudice as unexhausted his claim for a violation of the First
Amendment against Defendant Edmond, dismissed with prejudice his claim for a violation
of the First Amendment against Defendant Amason, and granted Defendants’ summary
judgment motion—and its October 2, 2019, order ruling on his timely Rule 59(e) motion
affords this court jurisdiction over the appeal. See Affinity Living Grp., LLC v. StarStone
Specialty Ins. Co., 959 F.3d 634, 639 (4th Cir. 2020); Bing v. Brivo Sys., LLC, 959 F.3d
605, 611 (4th Cir. 2020); Campbell v. McCarthy, 952 F.3d 193, 202 n.7 (4th Cir. 2020),
petition for cert. filed, No. 20-435 (U.S. Oct. 6, 2020).

                                            2